912 So. 2d 17 (2005)
Sterling WATTS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-4034.
District Court of Appeal of Florida, Fourth District.
April 20, 2005.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Laurel R. Wiley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant was convicted and sentenced as a habitual felony offender to twenty years imprisonment, with a three-year mandatory minimum, for possession of a firearm by a convicted felon and to ten years imprisonment for carrying a concealed firearm. We reverse the mandatory minimum sentence because the jury did not make a specific finding that appellant actually possessed the firearm. See State v. Hargrove, 694 So. 2d 729, 730 (Fla.1997); James v. State, 868 So. 2d 1242, 1245 (Fla. 4th DCA 2004); Bundrage v. State, 814 So. 2d 1133, 1134 (Fla. 2d DCA 2002). We also reverse appellant's sentence as a habitual felony offender because he did not have the necessary prior sequential convictions. See Richardson v. State, 884 So. 2d 950 (Fla. 4th DCA 2003). We certify conflict on this issue with McCall v. State, 862 So. 2d 807 (Fla. 2d DCA 2003).
We find appellant's remaining point to be without merit. We therefore affirm the convictions, but reverse and remand for resentencing.
WARNER, POLEN and HAZOURI, JJ., concur.